Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1 and 19) in the reply filed on 08/15/2022 is acknowledged.
Claims 20-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/15/2022.

Claim Objections
Claims 2, 5, 7, 18-19 are objected to because of the following informalities:  please change “[t]he electrode” to the negative electrode.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, 10, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Goodenough et al. (“Goodenough”, US 20120052401 A1), Nakura et al. (“Nakura”, US 20120009475 A1) and Ogasa (US 20140080006 A1).
Regarding claims 1 and 19, Iwatani teaches an negative electrode comprising an active material containing layer (Iwatani, title, claim 13, [0019], [0082], e.g., the electrode for nonaqueous secondary batteries provided with the electrode active material layer which is formed in the surface of at least 1 side of a charge collector; the electrode may be anode (negative electrode) of a lithium ion battery; the electrode can be used as an anode (negative electrode) of the lithium ion battery) that contains 
active material particles which is expected to be capable of insertion and extraction of lithium ions (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)) (Iwatani, [0015], [0069]-[0070], [0062]-[0064], e.g., particles of the electrode active material; the form in particular of an electrode active material may be the shape of a power (which is being interpreted as particles); mean particle diameter of the electrode active material; as an electrode active material, for example, a carbon material (carbon), a metallic oxide, and a lithium content composite oxide; a carbon material (expecially black lead) and a metallic oxide (which are being interpreted as active materials capable of insertion and extraction of lithium ions) are used widely as negative electrode active material; the lithium composite oxide such as Li4Ti5O12 (which is being interpreted as an active material capable of insertion and extraction of lithium ions) used), 
polymer fibers having an average fiber diameter of 200 nm or less (which overlaps the claimed range of 1 nm to 100 nm) (Iwatani, [0015]-[0016], [0026], e.g., by using the cellulose fibers (which is being interpreted as polymer fibers) as a binding agent; stick firmly between the particles of the electrode active material of a nonaqueous secondary battery and being able to stick the electrode active material to a charge collector firmly; the binding agent is a binding agent for sticking the electrode active material of a nonaqueous secondary battery to a charge collector, and contains the cellulose fibers; the average fiber diameter of the cellulose fibers may be 200 nm or less (which overlaps the claimed range of 1 nm to 100 nm)).
Iwatani teaches polymer fibers having an average fiber diameter of 200 nm or less, which overlaps the claimed range of 1 nm to 100 nm; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Iwatani does not explicitly teach wherein the active material particles comprising a niobium titanium oxide, and lithium-containing inorganic solid particles having lithium ion conductivity, wherein the lithium-containing inorganic solid particles include a phosphate compound, wherein the phosphate compound has a NASICON structure and is expressed by the formula of claim 1, wherein M is the phosphate compound is Ti.
However, in the same field of endeavor, Goodenough teaches a niobium oxide useful in anodes of secondary lithium ion batteries, such niobium oxide has formula LixM1-yNbyNb2O7, wherein 0≤x≤3, 0≤y≤1, and M represents Ti, and niobium oxide may be in the form of particles (Goodenough, Abstract); anode comprising a niobium oxide as the active electrode material (Goodenough, [0011]); niobium oxide may be LixTiNb2O7 (TNO) (Goodenough, [0049]); and in one aspect, a niobium oxide may be TiNb2O7 (Goodenough, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the active material particles comprising a niobium titanium oxide, for the purpose of improving safety properties over numerous charge/discharge cycles and/or reducing cost, complexity, and/or time needed to construct lithium ion batteries (Goodenough, [0046]).
Iwatani in view of Goodenough does not explicitly teach lithium-containing inorganic solid particles having lithium ion conductivity, wherein the lithium-containing inorganic solid particles include a phosphate compound, wherein the phosphate compound has a NASICON structure and is expressed by the formula of claim 1, wherein M is the phosphate compound is Ti..
However, in the same field of endeavor, Nakura teaches a negative electrode comprising lithium-containing inorganic solid particles that is exceptive to be have lithium ion conductivity (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)), wherein the lithium-containing inorganic solid particles include a phosphate compound, wherein the phosphate compound has a NASICON structure (Nakura, Title, [0015], [0019], [0048], [0056], [0092], first transition metal oxide is an inorganic material including a transition metal and oxygen, and such materials as phosphates; first transition metal oxide may be Nasicon type; first transition metal oxide may be titanium containing phosphates; the electrode is suited as a negative electrode; negative electrode having Nasicon type LiTi2(PO4)3 (mean particle size 0.5 um) (which is being interpreted as lithium-containing inorganic solid particle and is excepted to be have lithium ion conductivity (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have lithium-containing inorganic solid particles having lithium ion conductivity, wherein the lithium-containing inorganic solid particles include a phosphate compound, wherein the phosphate compound has a NASICON structure, for the purpose of providing good input/output characteristics in a low temperature environment (Nakura, [0026]).
Iwatani in view of Goodenough and Nakura does not explicitly teach wherein the phosphate compound is expressed by the formula of claim 1, wherein M is the phosphate compound is Ti.
However, in the same field of endeavor, Ogasa teaches a negative electrode active material included in the negative electrode layer may be NASICON-type Li1+xAlxTi2-x(PO4) 3 (0.1≤x≤1) (which x of Ogasa overlaps the claim ranges of x and y of claim 1; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)) (Ogasa, [0028], [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the phosphate compound has a NASICON structure and is expressed by the formula of claim 1, wherein M is the phosphate compound is Ti, for the purpose of reducing generation of an inactive material (Ogasa, [0056]).  The “x” variable of Ogasa overlaps the claim ranges of x and y of claim 1; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)
Regarding claim 2, Iwatani teaches wherein the polymer fibers include cellulose fibers (Iwatani, [0015]-[0016], [0026], e.g., by using the cellulose fibers (which is being interpreted as polymer fibers) as a binding agent; stick firmly between the particles of the electrode active material of a nonaqueous secondary battery and being able to stick the electrode active material to a charge collector firmly; the binding agent is a binding agent for sticking the electrode active material of a nonaqueous secondary battery to a charge collector, and contains the cellulose fibers; the average fiber diameter of the cellulose fibers may be 200 nm or less).
Regarding claim 7, Iwatani in view of Goodenough, Nakura and Ogasa teaches the negative electrode of claim 1 as disclosed above.  Iwatani teaches a secondary battery comprising: a positive electrode; a negative electrode; and an electrolyte, wherein the negative electrode is the electrode (the electrode of claim 1 as disclosed above) (Iwatani, [0019], [0082], e.g., the electrode may be anode (a negative electrode) of a lithium ion battery; lithium ion battery consist of anode, positive electrode, a separator, and an electrolysis solution (electrolyte); (a secondary battery is expected to comprise a positive electrode, a negative electrode and an electrolyte in order for the battery to function)).
Regarding claim 10, Iwatani in view of Goodenough, Nakura and Ogasa teaches the negative electrode of claim 1 as disclosed above.  Iwatani teaches the lithium ion battery (which is being interpreted as a battery pack comprising a secondary battery) provided with the electrode can be used in an electric vehicle (Iwatani, [0105]).  
The limitation “[a] battery pack” is defined by “at least one of the secondary battery according to claim 7”.  Iwatani in view of Goodenough, Nakura and Ogasa teaches a secondary battery (which is being interpreted as one secondary battery) as disclosed in claim 7 above.  Therefore, Iwatani in view of Goodenough, Nakura and Ogasa meets the limitation “[a] battery pack”.  
Regarding claim 13, Iwatani in view of Goodenough, Nakura and Ogasa teaches the battery pack of claim 10 as disclosed above.  Iwatani teaches the lithium ion battery provided with the electrode can be used in an electric vehicle (Iwatani, [0105]).  When the lithium ion battery is used in an electric vehicle, it is being interpreted as a vehicle comprising the battery pack.
Regarding claim 18, Iwatani teaches wherein the active material-containing layer comprises a conductive agent including a carbon nanotube (Iwatani, [0068], [0071], e.g., carbon nanotube).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Goodenough et al. (“Goodenough”, US 20120052401 A1), Nakura et al. (“Nakura”, US 20120009475 A1) and Ogasa (US 20140080006 A1), and further in view of Hayashi et al. (“Hayashi”, US 20140248537 A1, disclosed in IDS) and Kishimoto (US 20160099461 A1, disclosed in IDS).
Regarding claim 5, Iwatani in view of Goodenough, Nakura and Ogasa teaches the electrode of claim 1 as disclosed above.  Iwatani in view of Goodenough and Nakura does not teach wherein a content of the polymer fibers in the active material containing layer ranges from 0.2 wt% to 5 wt%, and a content of the inorganic solid particles in the active material containing layer ranges from 0.5 wt% to 10 wt%.
However, in the same field of endeavor, Hayashi teaches a slurry composition for forming a lithium secondary battery electrode containing cellulose fiber as binder (Hayashi, Title, Abstract); the amount of the pulverized cellulose fiber (C) in the slurry composition for forming a lithium secondary battery electrode is 0.1 parts by mass to 20 parts by mass with respect to 100 parts by mass of the total solid content (which overlaps the claimed range of 0.2 wt% to 5 wt%) in the slurry composition (Hayashi, [0049]); and the electrode active material layer is formed by applying the slurry composition for forming a lithium secondary battery electrode onto the electrode collector and drying the resulting coating film (Hayashi, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a content of the polymer fibers in the active material containing layer ranges from 0.2 wt% to 5 wt%, for the purpose of providing optimum affinity for the electrode collector, durability, and/or preventing separation or dropping-off of the active material from the electrode (Hayashi, [0057]).  Hayashi teaches the amount of the pulverized cellulose fiber (C) in the slurry composition for forming a lithium secondary battery electrode is 0.1 parts by mass to 20 parts by mass with respect to 100 parts by mass of the total solid content in the slurry composition, which overlaps the claimed range of 0.2 wt% to 5 wt%; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Iwatani in view of Goodenough, Nakura, Ogasa and Hayashi does not teach a content of the inorganic solid particles in the active material containing layer ranges from 0.5 wt% to 10 wt%.
However, in the same field of endeavor, Kishimoto teaches an electrode paste that can be used in the production of electrodes and the like of lithium ion secondary batteries (Kishimoto, Title, [0001]) comprising 0.5 to 5% of lithium phosphate (which is being interpreted as inorganic solid particles) in the electrode active material layer to suppress oxidative decomposition (Kishimoto, [0037]-[0038]), for example, within a range from 0.1% by mass to 1% by mass relative to the total solid content (Kishimoto, [0056]), more specifically, 1 part by mass of lithium phosphate to the total solid content (which falls in the claimed range of 0.5 wt% to 10 wt%) (Kishimoto, [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a content of the inorganic solid particles in the active material containing layer falling in a range of from 0.5 wt% to 10 wt%, for the purpose of suppressing oxidative decomposition (Kishimoto, [0037]-[0039], [0047]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Goodenough et al. (“Goodenough”, US 20120052401 A1), Nakura et al. (“Nakura”, US 20120009475 A1) and Ogasa (US 20140080006 A1), and further in view of Takahashi et al. (“Takahashi”, US 20190123386 A1, disclosed in IDS).
Regarding claim 9, Iwatani in view of Goodenough, Nakura and Ogasa teaches the secondary battery of claim 7 as disclosed above.  Iwatani in view of Goodenough, Nakura and Ogasa does not teach wherein the titanium containing oxide includes at least one material selected from the group consisting of a lithium titanium oxide having a spinel structure, a monoclinic titanium oxide, and a niobium titanium oxide.
However, in the same field of endeavor, Takahashi teaches a spinel-structured lithium titanium complex oxide contained in the negative electrode active material for electrolyte batteries because such a compound markedly reduces the output resistance (Takahashi, [0398]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the titanium containing oxide includes a lithium titanium oxide having a spinel structure, for the purpose of reducing the output resistance (Takahashi, [0398]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Goodenough et al. (“Goodenough”, US 20120052401 A1), Nakura et al. (“Nakura”, US 20120009475 A1) and Ogasa (US 20140080006 A1), and further in view of Malcolm et al. (“Malcolm”, US 20150037634 A1).
Regarding claim 11, Iwatani in view of Goodenough, Nakura and Ogasa teaches the battery pack of claim 10 as disclosed above.  Iwatani in view of Goodenough, Nakura and Ogasa does not teach that the battery pack further comprising an external power distribution terminal; and a protective circuit.
However, in the same field of endeavor, Malcolm teaches a battery pack comprising an external power distribution terminal; and a protective circuit (Malcolm, Title, Abstract, Figs. 2, 5A and 6-7, [0129], [0126], e.g., a system includes a cell interconnect board including a printed circuit board (PCB) (which is being interpreted as a protective circuit) disposed proximate a power assembly having a plurality of pouch battery cells; battery control assembly 70 may include, for example, a battery control module (BCM) 72 that may generally monitor and control operation of the battery module 22 (which is being interpreted as a battery pack); the BCM 72, which may also be referred to as a battery management unit (BMU) 72, may comprise one or more circuit boards (e.g., printed circuit boards (PCBs) (which is being interpreted as a protective circuit)) that may include a processor and memory programmed to monitor and control the battery module 22 based on stored instructions; battery module 22 may include three terminals (e.g., the ground terminal 24, the 12 V positive terminal 26, and the 48 V positive terminal 30 (at least one of the terminals is being interpreted as an external power distribution terminal)) that may be used to power various components of an xEV 10 during operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the battery pack further comprising an external power distribution terminal; and a protective circuit, for the purpose of improving the performance of such battery/batteries and/or reducing the cost associated with the battery system(s) (Malcolm, [0005]).
Regarding claim 12, Iwatani in view of Goodenough, Nakura and Ogasa teaches the battery pack of claim 10 as disclosed above.  Iwatani in view of Goodenough, Nakura and Ogasa does not teach that the battery pack comprising a plurality of the secondary batteries, and the secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection.
However, in the same field of endeavor, Malcolm teaches a battery pack comprising a plurality of secondary batteries, and the secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection (Iwatani, Fig. 7, [0113], [0121], [0131], [0233], [0234], e.g., battery module having a number of battery cells (e.g., lithium ion electrochemical cells (which are secondary/rechargeable batteries)) arranged to provide particular voltages and/or currents useful to power, for example, one or more components of an xEV; lithium ion battery modules; recharge the battery module 22 (which is being interpreted as a battery pack comprising plural of the secondary battery as); the battery cells of the battery module 22 may be coupled in series to provide a first output voltage; the battery cells 116 are electrically connected in series or parallel; battery cells 116 and interconnect assemblies 128 may be arranged to allow for any desired combination of parallel and/or series connections between the battery cells 116 of the power assembly 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the battery pack comprising a plurality of the secondary batteries, and the secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection; and a protective circuit, for the purpose of improving power source, performance of such battery/batteries and/or reducing the cost associated with the battery system(s) (Malcolm, [0005]).

Response to Arguments
Applicant' s arguments have been considered but are moot because the arguments do not apply to a new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723